DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Initially, the examiner would like to remind Applicant that because there was no adequate traversal of the examiner’s official notice statements in the previous office action in the arguments filed 3/29/2022, all features that were officially noticed are now considered to be admitted prior art (see MPEP 2144.03 C).  Specifically, in the arguments filed 3/29/2022 Applicant simply stated that Applicant traverses all of the Examiner’s assertions of official notices.  Applicant has not provided any reasoning for why the officially noticed facts are not considered common knowledge or well-known as required by MPEP 2144.03 C.
Applicant’s arguments with respect to claim(s) 1, 10, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (CN 110286721 A) in view of Hong et al. (US 2015/0248144 A1) hereinafter referenced as Hong.

Regarding claim 1, it recites similar limitations to claim 10 and is therefore rejected for the same reasons as stated below (see claim 10).

Regarding claim 3, it recites similar limitations to claim 13 and is therefore rejected for the same reasons as stated below (see claim 13).

Regarding claim 5, it recites similar limitations to claim 15 and is therefore rejected for the same reasons as stated below (see claim 15).

Regarding claim 6, it recites similar limitations to claim 16 and is therefore rejected for the same reasons as stated below (see claim 16).

Regarding claim 7, it recites similar limitations to claim 17 and is therefore rejected for the same reasons as stated below (see claim 17).

Regarding claim 8, it recites similar limitations to claim 18 and is therefore rejected for the same reasons as stated below (see claim 18).

Regarding claim 9, it recites similar limitations to claim 19 and is therefore rejected for the same reasons as stated below (see claim 19).

Regarding claim 10, Tian discloses A terminal device (fig. 1), comprising a flexible screen module, wherein the flexible screen module (10) comprises a flexible screen (pg. 5, line 7), a camera component (30; pg. 8, lines 29-30), and a driving component (40; figs. 7-8; pg. 7, lines 13-25); and wherein:
the flexible screen…comprises a first display area (Bottom half of display; figs. 7-8) and a second display area (Top half of display which includes camera 30; figs. 7-8), and the second 12Attorney Docket No. 13269.0064 display area comprises a sub-area (Region of the display where camera 30 is located; figs. 7-8), 
the camera component is provided in the sub-area of the second display area (figs. 7-8), 
the driving component is configured to drive the flexible screen and the camera component to move synchronously to enable the second display area to be switched between a first position and a second position (pg. 8, lines 19-36; figs. 7-8); 
when the second display area is in the first position (Second state; fig. 8), the first display area serves as a front display area, the second display area serves as a back display area, and the camera component is configured to acquire an image in back of the flexible screen module (fig. 8); and 
when the second display area is in the second position (First state; fig. 7), the sub-area of the second display area serves as a part of the front display area, and the camera component is configured to acquire an image in front of the flexible screen module (fig. 7).
However, Tian, fails to explicitly disclose the flexible screen is ring-shaped.  However, the examiner maintains that it was well known in the art to provide this, as taught by Hong. 
In a similar field of endeavor, Hong discloses the flexible screen (110, 120, 130) is ring-shaped (figs. 1-2; [0031]).
Tian teaches a display which rotates around a device.  The display of Tian is slightly less than a ring shape and therefore covers less than the entirety of the device.  Hong teaches a ring-shaped display which rotates around a body.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Tian by applying the technique of providing a ring-shaped display which covers the entire surface of the device to achieve the predictable result of increasing the size of the display for easier viewing by the user.

Regarding claim 11, Tian and Hong, the combination, discloses everything claimed as applied above (see claim 10), in addition, Tian discloses, further comprising a body (20), wherein:
the flexible screen module (10) surrounds the body (20; figs. 7-8; If the camera is capable of acting as a front camera and a rear camera as described in pg. 8, lines 19-36, the body must be at least partially surrounded by the display.  In addition, pg.5, lines 20-25 state that a configuration like figs. 3-4 is possible.), 
when the second display area is in the first position, the sub-area of the second display area is located in back of the body, and the camera component is configured to acquire an image in back of the body (fig. 8; pg. 8, lines 31-36); and 
when the second display area is in the second position, the sub-area of the second display area is at least partially located in front of the body, and the camera component is configured to acquire an image in front of the body (fig. 7; pg. 8, lines 26-30). 

Regarding claim 12, Tian and Hong, the combination, discloses everything claimed as applied above (see claim 11), in addition, Tian discloses, wherein a movement direction of the flexible screen (10) is perpendicular to one of a length direction of the body or a width direction of the body (figs. 7-8).

Regarding claim 13, Tian and Hong, the combination, discloses everything claimed as applied above (see claim 11), in addition, Tian discloses, wherein the sub-area of the second display area is provided with an opening, and the camera component is at least partially located in the opening (pg. 8, lines 20-22; There must be an opening in the second display in order for the camera to be located within the display; figs. 7-8). 

Regarding claim 14, Tian and Hong, the combination, discloses everything claimed as applied above (see claim 13), in addition, Tian discloses, wherein the driving component (40) comprises a first driving component (41) and a second driving component (42), the first driving component is configured to drive the flexible screen, and the second driving component is configured to drive the camera component to move synchronously with the flexible screen (pg. 7, lines 13-25, pg. 8, lines 19-36; figs. 7-8; The camera and display are moved synchronously.  Both the first and second rotating shafts 41 and 42 are used to move the flexible display screen and camera and therefore can be considered the first and second driving components.). 

Regarding claim 15, Tian and Hong, the combination, discloses everything claimed as applied above (see claim 11), in addition, Tian discloses, wherein:
the flexible screen comprises a third display area and a fourth display area (The display 10 can be divided up into any number of portions.);
the first display area, the third display area, the second display area and the fourth display area are in sequential connection (The display 10 can be divided up into any number of portions.).
However, Tian fails to explicitly disclose that the display forms a ring.  However, the examiner maintains that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this, as taught by Hong.
In a similar field of endeavor, Hong discloses the first display area (top side of display; fig. 1), the third display area (left edge of display; fig. 1), the second display area (bottom side of display; fig. 1) and the fourth display area (right edge of display; fig. 1) are in sequential connection to form a ring (figs. 1-2; [0031]); and
when the second display area is in the first position, the first display area faces to the second display area and the third display area faces to the fourth display area (figs. 1-2).
Tian teaches a display which rotates around a device.  The display of Tian is slightly less than a ring shape and therefore covers less than the entirety of the device.  Hong teaches a ring-shaped display which rotates around a body.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Tian by applying the technique of providing a ring-shaped display which covers the entire surface of the device to achieve the predictable result of increasing the size of the display for easier viewing by the user.

Regarding claim 16, Tian and Hong, the combination, discloses everything claimed as applied above (see claim 15), in addition, Tian discloses, wherein the flexible screen is provided with a center line (Axis of movement for the flexible screen in figs. 7-8.), and the driving component is configured to drive the flexible screen to move around the center line (figs. 7-8). 

Regarding claim 17, Tian and Hong, the combination, discloses everything claimed as applied above (see claim 11), in addition, Tian discloses, further comprising a stress unit, wherein:
the flexible screen is provided with a display surface (Outer surface of display 10; figs. 7-8) and a non-display surface (Inner surface and ends of display 10; figs. 7-8),
the display surface surrounds the non-display surface (figs. 7-8), and the stress unit is fixed on the non-display surface of the flexible screen (pg. 7, lines 18-19;  The conveyor belt is fixed to the ends of the display.  The fixing means for one of the ends of the display reads on the stress unit.),
the driving component (40) comprises…a transmission unit (conveyor belt 43).
However, Tian fails to explicitly disclose a power unit.  However, the examiner maintains that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this, as taught by Hong.
In a similar field of endeavor, Hong discloses the driving component (120, 130, 102; fig. 3) comprises a power unit (102; fig. 3) and a transmission unit (125, 135; fig. 3), and
the power unit is configured to drive the stress unit (teeth of the non-display side of the display; fig. 2) and the flexible screen through the transmission unit ([0033]).
Tian teaches a conveyor belt which moves the display including a stress unit.  Hong teaches actuators for driving conveyor belt-type mechanism.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the undisclosed source of external force with an actuator to achieve the predictable result of automatically shifting the display from one position to another.


Regarding claim 18, Tian and Hong, the combination, discloses everything claimed as applied above (see claim 17), in addition, Tian discloses, wherein the flexible screen module comprises at least one support unit, the support unit is fixed on the non-display surface of the flexible screen (pg. 7, lines 18-19; The conveyor belt is fixed to the ends of the display.  The fixing means for one of the ends of the display reads on the support unit.), and the support unit and the stress unit are configured to jointly support the flexible screen (pg. 7, lines 20-25). 


Regarding claim 19, Tian and Hong, the combination, discloses everything claimed as applied above (see claim 18), in addition, Tian discloses, wherein the stress unit and the support unit are flexible, and the stress unit and the support unit are configured to be deformed when the flexible screen is deformed (This is inherent as the ends of the flexible display are deformed as they move from one position to another.  If the stress unit and support unit could not be deformed, the flexible display would not be able to move in the manner shown in figs. 7-8.). 


Regarding claim 20, Tian discloses A photographing method, applied to a terminal device comprising a flexible screen module, 14Attorney Docket No. 13269.0064the flexible screen module comprising a flexible screen, a camera component and a driving component, wherein the flexible screen…comprises a first display area and a second display area, the second display area comprises a sub-area, the camera component is provided in the sub- area of the second display area, the driving component is configured to drive the flexible screen and the camera component to move synchronously to enable the second display area to be switched between a first position and a second position; when the second display area is in the first position, the first display area serves as a front display area, the second display area serves as a back display area, and the camera component is configured to acquire an image in back of the flexible screen module; and when the second display area is in the second position, the sub- area of the second display area serves as a part of the front display area, and the camera component is configured to acquire an image in front of the flexible screen module (See rejection of claim 10.), the photographing method comprising: 
acquiring a front photographing instruction from a user (pg. 8, lines 26-36; Camera is used as a front camera by the user.); 
driving the flexible screen and the camera component through the driving component to move synchronously to enable the second display area to be switched from the first position to the second position (pg. 8, lines 26-28); and 
performing front photographing through the camera component (pg. 8, lines 26-36; Camera is used as a rear camera by the user.).
However, Tian, fails to explicitly disclose the flexible screen is ring-shaped.  However, the examiner maintains that it was well known in the art to provide this, as taught by Hong. 
In a similar field of endeavor, Hong discloses the flexible screen (110, 120, 130) is ring-shaped (figs. 1-2; [0031]).
Tian teaches a display which rotates around a device.  The display of Tian is slightly less than a ring shape and therefore covers less than the entirety of the device.  Hong teaches a ring-shaped display which rotates around a body.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Tian by applying the technique of providing a ring-shaped display which covers the entire surface of the device to achieve the predictable result of increasing the size of the display for easier viewing by the user.


Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Hong further in view of Li (US 2021/0343688 A1).

Regarding claim 2, Tian and Hong, the combination, discloses everything claimed as applied above (see claim 1), in addition, Tian discloses, the camera component is configured to acquire an image through the sub-area of the second display area (figs. 7-8; pg. 8, lines 19-36).
However, the combination fails to explicitly disclose the display area covers the camera component.  However, the examiner maintains that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this, as taught by Li.
In a similar field of endeavor, Li discloses wherein the sub-area of the second display area (Area of backplate 130 over the camera 120) covers the camera component (fig. 3).
Tian teaches a camera in an opening of the display area.  Li teaches a camera covered by a transparent portion of the display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute an opening with a transparent portion of the display for providing the camera to achieve the predictable result of capturing an image in the same direction as the display.

Regarding claim 4, Tian and Hong, the combination, discloses everything claimed as applied above (see claim 2), in addition, Tian discloses, wherein the driving component (40) comprises a first driving component (41) and a second driving component (42), the first driving component is configured to drive the flexible screen, and the second driving component is configured to drive the camera component to move synchronously with the flexible screen (pg. 7, lines 13-25, pg. 8, lines 19-36; figs. 7-8; The camera and display are moved synchronously.  Both the first and second rotating shafts 41 and 42 are used to move the flexible display screen and camera and therefore can be considered the first and second driving components.). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (CN 110286807) teaches a device having a ring-shaped screen (figs. 1-4).
Liu (CN 109388270) teaches a device having a flexible display which shifts around the body of a device (fig. 3).
Zhang (CN 108924296) teaches a device having a flexible display which shifts around the body of a device (fig. 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        6/28/2022